Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-20 are allowed 
3.	Independent claims 1, 15 and 20 claim a near-eye display in an artificial-reality headset, LEDs are spaced closely together. A backplane can be used to drive an array of LEDs in an LED display. A plurality of interconnects electrically couple the backplane with the array of LEDs. As spacing between LEDs becomes smaller than interconnect spacing, a thin-film circuit layer can be used to reduce a number or interconnects between the backplane and the array of LEDs, so that interconnect spacing can be larger than LED spacing. This can allow LEDs in the LED display to be more densely arranged while still allowing use of a silicon backplane with drive circuity to control operation of the LEDs in the LED display, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Ahmed et al., US Patent Application (20180261785), hereinafter “Ahmed” and Raring US Patent (9,653,642), hereinafter “Raring”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 15 and 20: “1. An apparatus comprising: an array of light emitting diodes (LEDs) comprising a layered epitaxial structure including a first doped semiconductor layer, a second doped semiconductor layer, and a light- emitting layer between the first doped semiconductor layer and the second doped semiconductor layer; a thin-film circuit layer deposited, rather than bonded using bonding pads, on the array of LEDs, wherein the array of LEDs is a support structure for the thin-film circuit layer, and the thin-film circuit layer comprises circuitry for controlling operation of LEDs in the array of LEDs; and a backplane coupled with the thin-film circuit layer using a plurality of metal bonds between the backplane and the thin-film circuit layer, the backplane comprising drive circuitry for supplying electrical current to the thin-film circuit layer through the plurality of metal bonds, wherein the number of metal bonds in the plurality of metal bonds is less than the number of LEDs in the array of LEDs”.
In regards to claims 1, 15 and 20 the representative prior art is Ahmed and Raring. Ahmed discloses emissive devices for displays which include light emitting diodes including an electron transport layer core having a tube shape with an inner and an outer sidewall, an emission layer on the inner and outer sidewalls, and a hole transport layer on the emission layer, displays and systems including such light emitting diodes, and methods for fabricating them. Other embodiments include emissive laser devices having an emission layer between a hole transport layer and an electron transport layer and first and second metasurface mirrors adjacent to the hole transport layer and the electron transport layer, respectively, displays and systems including such emissive laser devices, and methods for fabricating them.
Raring discloses a method for manufacturing a display panel comprising light emitting device including micro LEDs includes providing multiple donor wafers having a surface region and forming an epitaxial material overlying the surface region. The epitaxial material includes an n-type region, an active region comprising at least one light emitting layer overlying the n-type region, and a p-type region overlying the active layer region. The multiple donor wafers are configured to emit different color emissions. The epitaxial material on the multiple donor wafers is patterned to form a plurality of dice, characterized by a first pitch between a pair of dice less than a design width. At least some of the dice are selectively transferred from the multiple donor wafers to a common carrier wafer such that the carrier wafer is configured with different color emitting LEDs. The different color LEDs could comprise red-green-blue LEDs to form a RGB display panel.

In regards to claims 1, 15 and 20  Ahmed and Raring, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a thin-film circuit layer deposited, rather than bonded using bonding pads, on the array of LEDs, wherein the array of LEDs is a support structure for the thin-film circuit layer, and the thin-film circuit layer comprises circuitry for controlling operation of LEDs in the array of LEDs; and a backplane coupled with the thin-film circuit layer using a plurality of metal bonds between the backplane and the thin-film circuit layer, the backplane comprising drive circuitry for supplying electrical current to the thin-film circuit layer through the plurality of metal bonds, wherein the number of metal bonds in the plurality of metal bonds is less than the number of LEDs in the array of LEDs.” of the claimed invention.  Claims 2-14 and16-19 depend from claim 1 and 15 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694